Citation Nr: 0606980	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-12 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of degenerative disc disease of the lumbar spine at 
L4-L5 with right foot drop due to nerve injury, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Montgomery, Alabama.  The veteran 
perfected an appeal for a higher disability rating.  A 
hearing was held before the undersigned Veterans Law Judge by 
videoconference in January 2006.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of this claim has been developed and obtained, and all due 
process concerns have been addressed.  

2.  The veteran's low back disability is not manifested by 
unfavorable ankylosis or incapacitating episodes totaling at 
least 6 weeks.  

3.  The veteran's back disability is productive of severe 
limitation of motion, but more than moderately severe 
incomplete paralysis of the sciatic nerve is not shown.  


CONCLUSION OF LAW

The criteria for a combined 60 percent disability evaluation 
(separate 40 percent ratings for her chronic orthopedic and 
neurologic manifestations) for post-operative residuals of 
degenerative disc disease of the lumbar spine at L4-L5 with 
right foot drop due to nerve injury are met.  38 U.S.C.A. 
§§ 110, 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 
4.14, 4.25, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 
(2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 
(2002), 5243 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was established for post-operative 
residuals of herniated nucleus pulposus at L4-L5 with right 
foot drop due to a nerve injury in a June 1983 rating 
decision.  The veteran had chronic pain, right leg weakness 
and numbness, slight limitation of motion of the lumbar 
spine, and diminished reflexes of the right lower extremity 
with absent reflexes of the right knee.  A 40 percent 
disability rating was assigned based on moderately severe 
incomplete paralysis of the sciatic nerve.

In 1993 the veteran had surgery for her service-connected 
disability.  However, her right foot drop did not improve. 
See March 1996 private medical record.  The veteran filed an 
increased rating claim in March 2003.  In evaluating service-
connected disabilities, the Board looks to functional 
impairment.  The Board attempts to determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §§ 4.2, 4.10 
(2005).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Id.; 38 C.F.R. §§ 4.1, 4.2 
(2005).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Disabilities of the thoracic and lumbar spine are evaluated 
in accordance with VA's Schedule for Rating Disabilities, set 
out at 38 C.F.R. part 4.  In August 2003, amendments were 
made to the criteria used in rating disabilities of the 
spine, to include disabilities of the thoracolumbar spine, 
effective from September 26, 2003.  See Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The Board will evaluate the veteran's claim under the 
criteria in effect prior to, and since September 2003.  The 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

The prior schedular criteria for rating intervertebral disc 
syndrome provide that preoperative or postoperative 
intervertebral disc syndrome is to be evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four 
weeks; a 40 percent rating is warranted if the total duration 
is at least four weeks but less than six weeks; and a 60 
percent rating is warranted if the total duration is at least 
six weeks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  The prior schedule does not provide for an 
evaluation higher than 60 percent.  

For purposes of these evaluations, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  The term "chronic 
orthopedic and neurologic manifestations" were defined as 
"orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so".  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
Note (1).  Here, the evidence does not show that the veteran 
has been prescribed bed rest in connection with her lumbar 
spine disability.  In fact, the January 2006 hearing 
transcript shows that the veteran indicated that while laying 
down relieved her pain, her treating physician felt 
prescribed bed rest would be counter-productive for her 
disability.  As such, a higher disability rating based on 
incapacitating episodes of intervertebral disc syndrome is 
not warranted in the instant case.  

Whether a higher disability rating is warranted based on 
separate evaluations of her chronic orthopedic and neurologic 
manifestations must be considered.  As indicated above, the 
veteran's current 40 percent disability rating was assigned 
based on her incomplete paralysis of the sciatic nerve.  This 
rating has been in effect since May 12, 1983, and it is 
protected by law.  38 U.S.C.A. § 110 (West 1991).  The 
question now is whether an additional rating can be added.  
Complete paralysis of the sciatic nerve, which is rated as 80 
percent disabling, contemplates foot dangling and dropping, 
no active movement possible of muscles below the knee, and 
flexion of the knee weakened or (very rarely) lost.  
38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2005).  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscular atrophy.  Id.

The evidence fails to reveal incomplete paralysis that is 
severe in degree.  Examination of the right lower extremity 
has consistently demonstrated right foot drop, normal ankle 
reflexes, and absent right knee deep tendon reflexes.  The 
veteran wears a prosthesis due to the foot drop.  The 
evidence reveals no organic changes, such as muscle atrophy, 
trophic changes, etc., which would warrant a higher rating 
for neurologic manifestation of right lower extremity 
sciatica.

Under the prior regulations, limitation of motion of the 
lumbar spine was rated as 10 percent disabling for slight 
limitation of motion, 20 percent disabling for moderate 
limitation of motion, and 40 percent disabling for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003).  However, an evaluation of any musculoskeletal 
disability must include consideration of the veteran's 
ability to engage in ordinary activities, including 
employment, and of impairment of function due to such factors 
as pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination.  See 38 C.F.R. §§ 
4.10, 4.40 (2005); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The private medical evidence refers to a severe low back 
treated with pain medication and muscle relaxants for muscle 
spasms.  When the veteran had an exacerbation of her back 
pain, she was barely able to walk.  The May 2003 VA 
examination report reflects that the veteran had flexion to 
40 degrees but she could not straighten her back so the 
examiner indicated she had +10 degrees extension.  The 
examiner referred to marked limitation of motion.  The 
examiner noted in April 2004 that the veteran had no change 
in her condition.  The May 2005 VA examination report 
reflects that the veteran had fractured her right fibula and 
her lower leg was in a cast and she was using a cane.  The 
examiner referred to functional loss due to pain and 
decreased mobility that was significant.  The report shows 
that upon examination, she had lateral flexion to the right 
to 30 degrees and to 18 degrees on the left.  Her range of 
rotation was normal and she had no further limitation of 
motion due to weakness, fatigability, or incoordination 
following repetitive use.  The January 2006 transcript shows 
that the veteran testified that her weakness affected her 
mobility, she could not move fast, and she had to take 
frequent breaks when driving to stretch and walk around.  
Based on the ranges of motion and decreased function, the 
veteran's limitation of function approximates severe 
limitation of motion of the lumbar spine such that a 40 
percent disability rating (the maximum) is warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under the prior criteria, the veteran could be rated as 40 
percent disabled for her chronic orthopedic manifestation of 
limitation of lumbar spine motion with a separate 40 percent 
rating for her chronic neurologic manifestation right lower 
extremity sciatica.  After combining the 40 and 40 percent 
ratings under 38 C.F.R. § 4.25, the veteran would is entitled 
to a combined 60 percent schedular rating by separately 
rating her chronic orthopedic and neurologic disabilities.  

Although this is obviously a favorable result, the Board must 
still consider whether an even higher rating is warranted 
under the provisions of the rating schedule that became 
effective in September 2003.  At that time, the criteria did 
not meaningfully change the way in which intervertebral disc 
syndrome was evaluated.  It still requires an evaluation 
based on incapacitating episodes, and it permits an 
evaluation based on orthopedic impairment and a separate 
evaluation for associated objective neurologic abnormalities.  
A 60 percent rating, however, is the highest rating based on 
incapacitating episodes, and to warrant a rating higher than 
60 percent, either by combining orthopedic and neurologic 
impairment, or by virtue of orthopedic impairment alone, 
would require the presence of ankylosis, which has not been 
diagnosed.  Therefore, the current regulations do not provide 
a basis for a higher evaluation.  

In short, under the prior and revised criteria the veteran's 
post-operative residuals of degenerative disc disease of the 
lumbar spine at L4-L5 with right foot drop due to nerve 
injury warrants a combined 60 percent disability rating, or 
separate 40 percent ratings for her chronic orthopedic and 
neurologic manifestations.  Thus, to this extent, the appeal 
for a higher disability rating is granted.  

Finally, the Board has no reason to doubt that the veteran's 
service-connected spine back disability limits her efficiency 
in certain tasks.  In fact, the veteran referred to many 
hours of missed work due to her disability.  However, the 
disability rating itself is recognition that industrial 
capabilities are impaired and the evidence of record is not 
indicative of an exceptional or unusual disability picture 
and is not reflective of any factor that takes the veteran 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  Accordingly, the Board finds that the 
veteran's disability picture does not warrant referral for 
the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) (2005).

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must be provided prior 
to the adjudication appealed, and must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim. 

Prior to initial adjudication of her claim, the veteran was 
notified by letter in May 2003 that evidence showing an 
increase in the severity of her service-connected disability 
was needed, the evidence already received, and informed her 
of the information necessary substantiate her claim that she 
was expected to provide and the evidence VA would seek.  The 
letter requested that if she had access to treatment records, 
to submit copies to VA or to authorize VA to obtain evidence 
on her behalf.  She was reminded that it was still her 
responsibility to support her claim with appropriate 
evidence.  She was again notified by letter in November 2003 
of the evidence necessary to substantiate her increased 
rating claim and of the evidence she was expected to provide 
and the evidence VA would seek, and asked to send the 
requested items to VA.  Thus, the Board considers VA's notice 
requirements met.  

With respect to any defects in the veteran's notice, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  The veteran has been notified of the evidence 
necessary to substantiate her claim and afforded the 
opportunity to either submit evidence or authorize VA to 
obtain evidence on her behalf.  In fact, she has submitted 
her private medical records.  Under these circumstances, the 
Board is satisfied that any notification error was harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2005).  The 
veteran has been afforded VA examinations in connection with 
this claim and the resulting reports are of record.  Private 
medical evidence and a transcript of the January 2006 hearing 
has been associated with her claims file.  The veteran has 
not authorized VA to obtain any additional evidence on her 
behalf.  As such, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).


ORDER

A combined 60 percent disability rating (separate 40 percent 
ratings for her chronic orthopedic and neurologic 
manifestations), but no more, for post-operative residuals of 
degenerative disc disease of the lumbar spine at L4-L5 with 
right foot drop due to nerve injury is granted, subject to 
the laws and regulations governing the disbursement of VA 
benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


